                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


ESTATE OF JERMAINE CLAYBROOKS,
By Co-Special Administrators,
JOAN McCANTS and KEYANNA ALLEN,
BIOLOGICAL MINOR CHILDREN
J.J.C., by and through KEYANNA ALLEN,
as parent and guardian, and J.D.C., by and
through MARKIA S. LOVE, as parent and
guardian,
                                                            Case No. 19-cv-160
                              Plaintiffs,


v.

CITY OF MILWAUKEE,
POLICE CHIEF EDWARD FLYNN,
MILWAUKEE POLICE OFFERS JOHN SCHOTT,
MARTEZ BALL, and JOHN IVY, WEST ALLIS
POLICE OFFICERS TODD KURTZ and
P.O. DANIEL DITTORRICE, and SPECIAL AGENT
JAMES KRUEGER, Drug Enforcement Agency,

                              Defendants.


                                            ORDER


       The plaintiffs and defendant James Krueger, Drug Enforcement Agency, have jointly

moved pursuant to Fed. R. Civ. P. 4(m) for an order extending the period for service upon

defendant Krueger and the United States, and to stay proceedings in this action until defendant

Krueger files his answer or a motion under Fed. R. Civ. P. 12. The motion is unopposed by the

other defendants.




          Case 2:19-cv-00160-LA Filed 08/22/19 Page 1 of 2 Document 27
        IT IS HEREBY ORDERED:

        1.      The plaintiffs will provide waiver of service forms in this action to counsel for

defendant Krueger that provide for Krueger to file an answer or a motion under Fed. R. Civ. P.

12 within sixty (60) days of August 20, 2019.

        2.      Defendant Krueger will sign the waiver form within thirty (30) days after it is

provided to his attorney, after which his attorney will provide it to counsel for the plaintiff, who

will file it with the Court;

        3.      By or before thirty (30) days after August 20, 2019, the plaintiffs will serve the

United States with the summons and the complaint in this action pursuant to Fed. R. Civ. P.

4(i)(1)(A) & (3); and

        4.      Further proceedings in this action are stayed pending further notice by the Court.

        Dated at Milwaukee, Wisconsin this 22nd day of August, 2019.


                                               BY THE COURT:


                                               s/Lynn Adelman________________
                                               HONORABLE LYNN ADELMAN
                                               United States District Judge




                                                  2

             Case 2:19-cv-00160-LA Filed 08/22/19 Page 2 of 2 Document 27
